—In an action to restrain the use by defendants of the name “ Genadeen ” in any fashion in connection with defendants’ catering business, plaintiffs appeal from an order denying their motion to punish defendants for contempt of court for violating the decree entered in plaintiffs’ favor, and from an order granting reargument, but on reargument adhering to the original determination. Order on reargument, insofar as appealed from, affirmed, with $10 costs and disbursements. Appeal from original order dismissed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 993.]